 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   GREGORY M. MILLER,                                No. 2:19-cv-1701 MCE KJN (PS)
                                                       No. 2:19-cv-1702 MCE KJN (PS)
12                      Plaintiff,                     No. 2:19-cv-1708 MCE KJN (PS)
13          v.                                         FINDINGS AND RECOMMENDATIONS
                                                       TO DISMISS FOR
14   NAVIENT SOLUTIONS, LLC, et. al.                   FAILURE TO PROSECUTE
15                      Defendants.
16

17          This case arises from allegations that Defendant failed to validate his debt as required by
18   the Federal Debt Collection Practices Act. (See, e.g., 2:19-cv-1701 at ECF No. 1.) Plaintiff,
19   proceeding pro se, filed three separate cases in California State Court, and Defendant removed
20   each to this Court. (See Id.) Defendant then moved to dismiss in each of the three cases. (2:19-
21   cv-1701 at ECF Nos. 5,6; 2:19-cv-1702 at ECF Nos. 7, 8; 2:19-cv-1708 at ECF Nos. 7, 8.)
22   Defendant set the case 1701 dismissal for an October 10 hearing before the undersigned, and set
23   the other two motions for an October 30 hearing before Magistrate Judge Claire. (See Id.)
24   Thereafter, District Judge England issued an order relating the three cases, and assigned all three
25   cases to the undersigned. (See 2:19-cv-1701 at ECF No. 8.)
26          Under the briefing schedule in the case 1701, Plaintiff was obligated to file and serve
27   written opposition or a statement of non–opposition by September 26. See E.D. Cal. L.R. 230(c)
28
                                                      1
 1   (stating that “[o]pposition, if any, to the granting of the motion shall be in writing and shall be

 2   filed and served not less than fourteen (14) days preceding the noticed (or continued) hearing

 3   date. . . . . A responding party who has no opposition to the granting of the motion shall serve and

 4   file a statement to that effect, specifically designating the motion in question.”). Despite the local

 5   rules, Plaintiff failed to file a written opposition or statement of non-opposition to Defendant’s

 6   motion in the case 1701.

 7          Eastern District Local Rule 183(a) provides, in part:

 8          Any individual representing himself [] without an attorney is bound by the Federal
            Rules of Civil or Criminal Procedure, these Rules, and all other applicable law.
 9          All obligations placed on “counsel” by these Rules apply to individuals appearing
            in propria persona. Failure to comply therewith may be ground for dismissal,
10          judgment by default, or any other sanction appropriate under these Rules.
11   See also King v. Atiyeh, 814 F.2d 565, 567 (9th Cir. 1987) (“Pro se litigants must follow the

12   same rules of procedure that govern other litigants”) (overruled on other grounds). A district

13   court may impose sanctions, including involuntary dismissal of a plaintiff’s case pursuant to

14   Federal Rule of Civil Procedure 41(b), where that plaintiff fails to prosecute his or her case or

15   fails to comply with the court’s orders, the Federal Rules of Civil Procedure, or the court’s local

16   rules. See Chambers v. NASCO, Inc., 501 U.S. 32, 44 (1991) (recognizing that a court “may act

17   sua sponte to dismiss a suit for failure to prosecute”); Hells Canyon Preservation Council v. U.S.

18   Forest Serv., 403 F.3d 683, 689 (9th Cir. 2005) (stating that courts may dismiss an action

19   pursuant to Federal Rule of Civil Procedure 41(b) sua sponte for a plaintiff’s failure to prosecute

20   or comply with the rules of civil procedure or the court’s orders); Ghazali v. Moran, 46 F.3d 52,

21   53 (9th Cir. 1995) (per curiam) (“Failure to follow a district court’s local rules is a proper ground

22   for dismissal.”); Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir. 1992) (“Pursuant to Federal

23   Rule of Civil Procedure 41(b), the district court may dismiss an action for failure to comply with

24   any order of the court.”); Thompson v. Housing Auth. of City of L.A., 782 F.2d 829, 831 (9th

25   Cir. 1986) (per curiam) (stating that district courts have inherent power to control their dockets

26   and may impose sanctions including dismissal or default).

27          A court must weigh five factors in determining whether to dismiss a case for failure to

28   prosecute, failure to comply with a court order, or failure to comply with a district court’s local
                                                       2
 1   rules. See, e.g., Ferdik, 963 F.2d at 1260. Specifically, the court must consider:

 2           (1) the public’s interest in expeditious resolution of litigation;
             (2) the court’s need to manage its docket;
 3           (3) the risk of prejudice to the defendants;
             (4) the public policy favoring disposition of cases on their merits; and
 4           (5) the availability of less drastic alternatives.
 5   Id. at 1260-61; accord Pagtalunan v. Galaza, 291 F.3d 639, 642-43 (9th Cir. 2002).
 6           Here, the first two factors weigh in favor of dismissal, because this case has already been

 7   delayed by plaintiff’s failure to take the steps necessary to move this case forward. The third

 8   factor also slightly favors dismissal, because, at a minimum, defendants have been deprived of an

 9   opportunity to be promptly notified of the lawsuit and prepare their defense. With the passage of

10   time, witnesses’ memories fade and evidence becomes stale. Furthermore, the fifth factor,

11   availability of less drastic alternatives, favors dismissal, because the Court has already attempted

12   less drastic alternatives. Specifically, after noting that Plaintiff had failed to file an opposition to

13   Defendant’s motions to dismiss, the Court granted Plaintiff additional time to file a response––

14   given his pro se status. (ECF No. 9.) Plaintiff was warned that his failure to file a response may

15   result in a Rule 41(b) dismissal. (Id.) Simply, plaintiff has been incommunicado since filing his

16   complaint, leaving the court with little alternative but to recommend dismissal.

17           Finally, as to the fourth factor, the public policy favoring disposition of cases on their

18   merits, that factor is outweighed by the other Ferdik factors. Indeed, it is Plaintiff’s own failure

19   to prosecute the case and comply with the rules that precludes a resolution on the merits.

20   Therefore, after carefully evaluating the Ferdik factors, the Court concludes that dismissal is
21   appropriate.

22           Accordingly, IT IS HEREBY RECOMMENDED that:

23           1.   The actions in No. 2:19-cv-1701 MCE KJN (PS); No. 2:19-cv-1702 MCE KJN (PS);

24                and No. 2:19-cv-1708 MCE KJN (PS) be dismissed pursuant to Federal Rule of Civil

25                Procedure 41(b); and

26           2. The Clerk of Court be directed to close these cases.
27   These findings and recommendations are submitted to the United States District Judge assigned to

28   the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen (14) days after
                                                        3
 1   being served with these findings and recommendations, any party may file written objections with

 2   the court and serve a copy on all parties. Such a document should be captioned “Objections to

 3   Magistrate Judge’s Findings and Recommendations.” Any reply to the objections shall be served

 4   on all parties and filed with the court within fourteen (14) days after service of the objections.

 5   The parties are advised that failure to file objections within the specified time may waive the right

 6   to appeal the District Court’s order. Turner v. Duncan, 158 F.3d 449, 455 (9th Cir. 1998);

 7   Martinez v. Ylst, 951 F.2d 1153, 1156-57 (9th Cir. 1991).

 8   IT IS SO ORDERED AND RECOMMENDED.

 9   Dated: October 31, 2019

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       4
